DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in application
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sannino et al. (US 20100234233 A1).
Claim 1 is drawn to a polymer hydrogel comprising sodium carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) covalently cross-linked with citric acid, succinic acid, or sebacic acid.  Sannino et al. disclose Applicant’s polymer hydrogel comprising sodium carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) covalently cross-linked with citric acid (see page 2, [0018]; see also page 6, [0063]-[0066]). Claim 2 is also anticipated by Sannino et al. since Sannino et al.’s also disclose a polymer hydrogel wherein the polymer hydrogel comprises a 3 to 1 ratio of CMCNa to HEC (see page 7, [0074]; see also [0075], Table 1). Claim 3 is also anticipated by Sannino et al. since Sannino et al.’s also disclose a polymer hydrogel wherein the polymer hydrogel is cross-linked with 1.75 % or 2.75 % citric acid (see page 8, [0088]; see also [0084]). Claim 6 is also anticipated by Sannino et al., since Sannino et al.’s polymer hydrogel is the same as Applicant’s polymer hydrogel and should inherently be able to absorb at least about 50 times its dry weight of water at room temperature.
Claim 13 is drawn to a method for preparing a polymer hydrogel, the method comprising:
mixing CMCNa, HEC, and citric acid, succinic acid, or sebacic acid to form a reaction solution;
concentrating the reaction solution by heating to remove water; and heating the concentrated reaction solution to cross-link the hydrogel. Sannino et al. disclose Applicant’s method for preparing a polymer hydrogel, the method comprising: mixing CMCNa, HEC, and citric acid to form a reaction solution; concentrating the reaction solution by heating to remove water; and heating the concentrated reaction solution to cross-link the hydrogel (see page 6, [0063]-[0066], Example 1). Claim 14 is also anticipated by Sannino et al. since Sannino et al.’s also disclose Applicant’s method wherein CMCNa to HEC are in a 3 to 1 ratio ((see page 6, [0063]-[0066], Example 1). Claim 15 is also anticipated by Sannino et al. since Sannino et al.’s also disclose Applicant’s method wherein citric acid is added at 1.75 % or 2.75 % (see page 6, [0063]-[0066], Example 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5, 7-12, 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sannino et al. (US 20100234233 A1).
Claim 4 is drawn to a The polymer hydrogel of claim 1, wherein the polymer hydrogel is cross-linked with 0.75 %; 1.00 %; 1.75 %; or 2.75 % succinic acid.
Sannino et al. disclose Applicant’s polymer hydrogel comprising sodium carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) covalently cross-linked with citric acid (see page 2, [0018]; see also page 6, [0063]-[0066]). Furthermore, Sannino et al.’s also disclose a polymer hydrogel wherein the polymer hydrogel comprises a 3 to 1 ratio of CMCNa to HEC (see page 7, [0074]; see also [0075], Table 1). Also, Sannino et al.’s also disclose a polymer hydrogel wherein the polymer hydrogel is cross-linked with 1.75 % or 2.75 % citric acid (see page 8, [0088]; see also [0084]). In addition, Sannino et al. disclose that their invention relates to a method for the preparation of a polymer hydrogel, comprising cross-linking a precursor comprising a hydrophilic polymer optionally in combination with a second hydrophilic polymer, using a polycarboxylic acid as the cross-linking agent, and that the invention further concerns the polymer hydrogel obtainable by the method of the invention and the use thereof in a number of different applications (see abstract). Also, Sannino et al. disclose that polycarboxylic acid or cross-linking agent can be the dicarboxylic acid, succinic acid or sebacic acid (see page 3, [0029]). Furthermore, Sannino et al. disclose that in some embodiments, the polymer hydrogels of the invention can absorb at least about 10, 20, 30, 40, 50, 60, 70, 80,90, 100 or more times their dry weight of simulated gastric fluid (SGF)/water mixture (see page 5, [0045]).
The difference between Applicant’s claimed compound or composition and the compound or composition taught by Sannino et al. is that Sannino et al. do not exemplify a polymer hydrogel that is cross-linked with 1.75 %; or 2.75 % succinic acid.
However, Sannino et al. disclose that the polycarboxylic acid succinic acid can be used as cross-linking agent and also disclose the use of the polycarboxylic acid citric acid as a cross-linking agent in an amount or percentage of 1.75 % or 2.75 %.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Sannino et al.’s polymer hydrogel comprising sodium carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) covalently cross-linked with succinic acid as taught or suggested by Sannino et al. and in which the polymer hydrogel is cross-linked with the same amount or percentage of succinic acid as that used for citric acid as disclosed Sannino et al. such as 1.75 % or 2.75 %, especially since both are dicarboxylic acid polycarboxylic acids, and also because one of ordinary skill in the art would reasonably expect that they would both react as crosslinking agents in similar amounts or percentages with carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) to produce said polymer hydrogel.
One having ordinary skill in the art would have been motivated, to prepare Sannino et al.’s polymer hydrogel comprising sodium carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) covalently cross-linked with succinic acid as taught or suggested by Sannino et al. and in which the polymer hydrogel is cross-linked with the same amount or percentage of succinic acid as that used for citric acid as disclosed Sannino et al. such as 1.75 % or 2.75 %, especially since both are dicarboxylic acid polycarboxylic acids, and also because one of ordinary skill in the art would reasonably expect that they would both react as crosslinking agents in similar amounts or percentages with carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) to produce said polymer hydrogel.
It should be noted that it is obvious to use sebacic acid as taught or suggested by Sannino et al. and in which the polymer hydrogel is cross-linked with the same amount or percentage of sebacic acid as that used for citric acid as disclosed Sannino et al. such as 1.75 % or 2.75 %, especially since both are dicarboxylic acid polycarboxylic acids, and also because one of ordinary skill in the art would reasonably expect that they would both react as crosslinking agents in similar amounts or percentages with carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) to produce said polymer hydrogel. In addition, it is obvious to determine and expect the polymer hydrogel would absorb water as taught or suggested by Sannino et al. such as at least 30, 50 or 80 its dry weight of water at room temperature.
Also, it should be noted that it is obvious to prepare a soil conditioning element, a soil nutrient carrier, or a water infiltration soil additive comprising Sannino et al.’s polymer hydrogel, especially since Sannino et al. disclose that their product or polymer hydrogel can be used in agricultural products (for example, in devices for the controlled release of water and/or nutrients and/or phytochemicals, particularly for cultivation in arid, deserted areas and in all cases where it is not possible to carry out frequent irrigation; such products, mixed in a dry form with the Soil in the areas Surrounding the plant roots, absorb water during irrigation and are capable of retaining it, releasing it slowly in certain cases, together with the nutrients and phytochemicals useful for cultivation) (see page 6, [0054]). Furthermore, it is obvious to prepare a hygiene product or a pharmaceutical composition comprising Sannino et al.’s polymer hydrogel as taught or disclosed by Sannino et al. (see page 6, [0055]-[0060]). In addition, it is obvious to prepare a pharmaceutical composition comprising Sannino et al.’s polymer hydrogel such as in tablet or capsule form, especially since Sannino et al. disclose that their polymer hydrogel can be administered orally (see page 2, [0021] and page 11, [0116]).
Claim 16 is drawn to the method of claim 13, wherein sebacic acid is added at 1.75 %; 2.75 %; 3.50 %; or 4.25 %.
Sannino et al. disclose Applicant’s polymer hydrogel comprising sodium carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) covalently cross-linked with citric acid (see page 2, [0018]; see also page 6, [0063]-[0066]). Furthermore, Sannino et al.’s also disclose a polymer hydrogel wherein the polymer hydrogel comprises a 3 to 1 ratio of CMCNa to HEC (see page 7, [0074]; see also [0075], Table 1). Also, Sannino et al.’s also disclose a polymer hydrogel wherein the polymer hydrogel is cross-linked with 1.75 % or 2.75 % citric acid (see page 8, [0088]; see also [0084]). In addition, Sannino et al. disclose that their invention relates to a method for the preparation of a polymer hydrogel, comprising cross-linking a precursor comprising a hydrophilic polymer optionally in combination with a second hydrophilic polymer, using a polycarboxylic acid as the cross-linking agent, and that the invention further concerns the polymer hydrogel obtainable by the method of the invention and the use thereof in a number of different applications (see abstract). Also, Sannino et al. disclose that polycarboxylic acid or cross-linking agent can be the dicarboxylic acid, succinic acid or sebacic acid (see page 3, [0029]). Furthermore, Sannino et al. disclose that in some embodiments, the polymer hydrogels of the invention can absorb at least about 10, 20, 30, 40, 50, 60, 70, 80,90, 100 or more times their dry weight of simulated gastric fluid (SGF)/water mixture (see page 5, [0045]).
The difference between Applicant’s claimed method and the method taught by Sannino et al. is that Sannino et al. do not exemplify preparing a polymer hydrogel that is cross-linked with 1.75 %; or 2.75 % sebacic acid.
However, Sannino et al. disclose that the polycarboxylic acid sebacic acid can be used as cross-linking agent and also disclose the use of the polycarboxylic acid citric acid as a cross-linking agent in an amount or percentage of 1.75 % or 2.75 %.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Sannino et al.’s polymer hydrogel comprising sodium carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) covalently cross-linked with sebacic acid as taught or suggested by Sannino et al. and in which the polymer hydrogel is cross-linked with the same amount or percentage of sebacic acid as that used for citric acid as disclosed Sannino et al. such as 1.75 % or 2.75 %, especially since both are dicarboxylic acid polycarboxylic acids, and also because one of ordinary skill in the art would reasonably expect that they would both react as crosslinking agents in similar amounts or percentages with carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) to produce said polymer hydrogel.
One having ordinary skill in the art would have been motivated, to prepare Sannino et al.’s polymer hydrogel comprising sodium carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) covalently cross-linked with sebacic acid as taught or suggested by Sannino et al. and in which the polymer hydrogel is cross-linked with the same amount or percentage of sebacic acid as that used for citric acid as disclosed Sannino et al. such as 1.75 % or 2.75 %, especially since both are dicarboxylic acid polycarboxylic acids, and also because one of ordinary skill in the art would reasonably expect that they would both react as crosslinking agents in similar amounts or percentages with carboxymethyl cellulose (CMCNa) and hydroxyethyl cellulose (HEC) to produce said polymer hydrogel.
It should be noted that it is obvious to concentrate the reaction solution by heating to remove water suggested by Sannino et al. over a two-day period such as about 18 hours (i.e.; over a two-day period) (see page 4, [0042]). Also, it is obvious heat to remove water in elevated temperature range of 30 °C to 150 °C as disclosed or suggested by Sannino et al. such as at 55 °C or 80 °C (see page 2, [0024]). It should be noted that Sannino et al. disclose that while the cross-linking reaction is conducted at the elevated temperature, the reaction solution is concentrated by removal of water (see page 2, [0024]). That is, concentered solution can be heated in the elevated temperature range of 30 °C to 150 °C which includes temperatures such as 80 °C and 90 °C.
Also, it is obvious to heat the concentrated solution at a temperature such as 80 °C, since Sannino et al. disclose pre-drying at 30°C. for 24 h to remove absorbed water (i.e.; producing a concentrated solution) and then heating (i.e.; the concentrated solution) at 80 °C (see page 6, [0063]-[0065]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623